 1
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT

 8                      SOUTHERN DISTRICT OF CALIFORNIA

 9
          BRICE R. TABBUTT,                          Case No. 18-cv-2799-BAS-LL
10
                                      Plaintiff,     ORDER:
11                                                     (1) DISMISSING CIVIL
                                                           ACTION AS FRIVILOUS
12             v.                                          AND FOR FAILURE TO
                                                           STATE A CLAIM;
13        JP MORGAN CHASE,
                                                        (2) DENYING AS MOOT
14                                  Defendant.              MOTION TO PROCEED IN
                                                            FORMA PAUPERIS [ECF
15                                                          No. 2]
16
17           Plaintiff Brice R. Tabbutt has filed a Complaint against “JP Morgan Chase
18   (Two Branches)”. (ECF No. 1.) Plaintiff alleges on the civil cover sheet that this
19   Court has federal question jurisdiction over the case and that he is filing under the
20   U.S. Statute “Statute of Limitations (Laws–Equity).” (ECF No. 1-1.) Plaintiff lists
21   the cause of action as “To serve U.S. Government (Handyman).” (Id.)
22           Plaintiff did not prepay the civil filing fees required by 28 U.S.C. § 1914(a)
23   at the time of filing; instead he has filed a Motion to Proceed In Forma Pauperis
24   (“IFP”) pursuant to 28 U.S.C. § 1915(a), (ECF No. 2).
25   I.      Screening pursuant to 28 U.S.C. § 1915(e)(2)(B)
26           A.     Standard of Review
27           A complaint filed by any person seeking to proceed IFP is subject to sua sponte
28   dismissal if it is “frivolous, malicious, fail[s] to state a claim upon which relief may

                                               –1–                                    18cv2231
 1   be granted, or seek[s] monetary relief from a defendant immune from such relief.”
 2   28 U.S.C. § 1915(e)(2)(B); Calhoun v. Stahl, 254 F.3d 845, 845 (9th Cir. 2001) (per
 3   curiam) (holding that “the provisions of 28 U.S.C. § 1915(e)(2)(B) are not limited to
 4   prisoners.”); Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc)
 5   (“[S]ection 1915(e) not only permits, but requires a district court to dismiss an in
 6   forma pauperis complaint that fails to state a claim.”); see also Chavez v. Robinson,
 7   817 F.3d 1162, 1167-68 (9th Cir. 2016) (noting that § 1915(e)(2)(B) “mandates
 8   dismissal—even if dismissal comes before the defendants are served.”).
 9         Complaints must also comply Federal Rule of Civil Procedure 8, which
10   requires that each pleading include a “short and plain statement of the claim,” FED.
11   R. CIV. P. 8(a)(2), and that “each allegation must be simple, concise, and direct.”
12   FED. R. CIV. P. 8(d)(1). See Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009). In
13   addition to the grounds for sua sponte dismissal set out in § 1915(e)(2)(B), the district
14   court may also dismiss a complaint for failure to comply with Rule 8 if it fails to
15   provide the defendant fair notice of the wrongs allegedly committed. See McHenry
16   v. Renne, 84 F.3d 1172, 1178–80 (9th Cir. 1996) (upholding Rule 8(a) dismissal of
17   complaint that was “argumentative, prolix, replete with redundancy, and largely
18   irrelevant”); Cafasso, United States ex rel. v. General Dynamics C4 Systems, Inc.,
19   637 F.3d 1047, 1059 (9th Cir. 2011) (citing cases upholding Rule 8 dismissals where
20   pleadings were “verbose,” “confusing,” “distracting, ambiguous, and unintelligible,”
21   “highly repetitious,” and comprised of “incomprehensible rambling,” while noting
22   that “[o]ur district courts are busy enough without having to penetrate a tome
23   approaching the magnitude of War and Peace to discern a plaintiff’s claims and
24   allegations.”).
25         B.     Analysis
26         Plaintiff’s Complaint is incredibly unclear. (ECF No. 1.) Plaintiff mentions
27   he wants to negotiate with “Jaimie Diamond” so he may settle their many disputes,
28   and it appears Plaintiff intends to refer to Jamie Dimon, the CEO of JP Morgan

                                               –2–                                     18cv2231
 1   Chase. Plaintiff also confusingly lists various countries, refers to “fake wars or
 2   news” and states, “Together to Make America Great.” (Id. at 2.) Plaintiff then
 3   proposes a “joint partnership for life” with the U.S. Military. (Id. at 4.)
 4          Plaintiff’s rambling four-page and incoherent Complaint fails to comply with
 5   Rule 8. It is not at all clear under which statute Plaintiff is suing, how the Complaint
 6   is connected to the listed Defendant JP Morgan Chase, or how Plaintiff was allegedly
 7   wronged. See McHenry, 84 F.3d at 1178 (upholding Rule 8 dismissal where “the
 8   very prolixity of the complaint made it difficult to determine just what circumstances
 9   were supposed to have given rise to the various causes of action.”) The Court also
10   finds that, because the Complaint is an unintelligible list of random thoughts and not
11   a request for relief, amendment of the Complaint would be futile. Klamath-Lake
12   Pharm. Ass’n v. Klamath Med. Serv. Bureau, 711 F.2d 1276, 1293 (9th Cir. 1983)
13   (holding the court does not need to allow futile amendments). “When a case may be
14   classified as frivolous or malicious, there is, by definition, no merit to the underlying
15   action and so no reason to grant leave to amend.” Lopez v. Smith, 203 F.3d 1122,
16   1128, n. 8 (9th Cir. 2000).
17   II.    Conclusion
18          Good cause appearing, the Court:
19          1) DISMISSES this civil action, as frivolous and for failure to state a claim
20   pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) and (ii);
21          2) DENIES Plaintiff’s Motion to Proceed I1FP as moot, (ECF No. 3);
22          3) CERTIFIES that an IFP appeal of this Order of dismissal would not be
23   taken in good faith pursuant to 28 U.S.C. § 1915(a)(3). See Coppedge v. United
24   States, 369 U.S. 438, 445 (1962); Gardner v. Pogue, 558 F.2d 548, 550 (9th Cir.
25   1977) (indigent appellant is permitted to proceed IFP on appeal only if appeal would
26   not be frivolous); and
27
     1
       The Court notes that Judge Bencivengo previously dismissed another complaint by Plaintiff as
28
     frivolous and for failure to state a claim. See 18-cv-750 CAB-NLS (ECF No. 3).

                                                  –3–                                       18cv2231
 1         4) DIRECTS the Clerk of Court to enter a final judgment of dismissal in this
 2   matter and to close the file.
 3         IT IS SO ORDERED.
 4
 5   DATED: December 14, 2018
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            –4–                                  18cv2231
